Case 2:18-cv-00075-GJQ-MV ECF No. 135 filed 08/27/20 PageID.1155 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                             __________________________

DEQUITA BURKS, as Personal
Representative for the Estate of
RODRIGUEZ BURKS,

              Plaintiff,                                            Case No. 2:18-CV-75

v.                                                                  HON. GORDON J. QUIST

LEWIS EISEMAN, et al.,

            Defendants.
__________________________________/

                                            ORDER

       Defendants have filed an Objection to the Magistrate Judge’s Order Granting the Plaintiff’s

Motion to Amend Complaint. (ECF No. 131.) The Court has reviewed the Objection, the

magistrate judge’s Order (ECF No. 128), and the underlying briefs (ECF Nos. 116 and 127). For

the reasons stated below, the Court denies Defendants’ Objection.

                                         BACKGROUND

       This case arises from the 2017 murder of Rodriquez Burks at the Alger Correctional

Facility. In May 2018, Plaintiff Dequita Burks, the personal representative of Rodriquez Burks’

estate, initiated this action against twenty-one employees of the Michigan Department of

Corrections (MDOC). (ECF No. 1.) One of the twenty-one employees was Corrections Officer

Michael Blough.

       In May 2019, the parties stipulated to allow Burks to file an amended complaint and dismiss

without prejudice several Defendants—including Officer Blough. (ECF Nos. 55 and 56.) After

Burks filed an amended complaint, Defendants moved for a partial dismissal. (ECF No. 57.) While
Case 2:18-cv-00075-GJQ-MV ECF No. 135 filed 08/27/20 PageID.1156 Page 2 of 5



the motion was pending, the parties proceeded through discovery. The deadline to complete fact

discovery was December 20, 2019. (ECF No. 84.) On December 16, 2019, the parties deposed

inmate, Marquis Jenkins. (ECF No. 116-3.) At his deposition, Mr. Jenkins testified that he heard

Burks tell Officer Blough that if he was not moved to a different cell, there was going to be a fight

with his cellmate.

       In March 2020, the Court granted Defendants’ motion for partial dismissal. (ECF Nos. 99

and 100.)    The only remaining claims in this case are Eighth Amendment claims against

Defendants Lewis Eiseman, Greg Exelby, Donald Peer, and Karen Prunick. Shortly thereafter, the

Court extended the deadline to file dispositive motions to May 11, 2020. (ECF No. 104.) On May

11, 2020, Defendants filed a motion for summary judgment. (ECF No. 108.) On June 22, 2020,

Burks filed a response. (ECF No. 115.)

       On June 24, 2020, Burks filed an Emergency Motion for Leave to File an Amended

Complaint. (ECF No. 116.) In this motion, Burks sought leave to amend the complaint to add

back Officer Blough as a Defendant and assert an Eighth Amendment claim against him.

Defendants opposed the motion and argued that the motion was untimely and unduly prejudicial.

(ECF No. 127.) On July 16, 2020, U.S. Magistrate Judge Maarten Vermaat granted Plaintiff’s

motion. (ECF No. 128.) Defendants have now filed an Objection. (ECF No. 131.)

                                        LEGAL STANDARD

       The Court shall reverse an order of a magistrate judge where it is shown that the decision

is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); see also Fed R. Civ. P. 72(a);

W.D. Mich. LCivR 72.3(a). “A [factual] finding is ‘clearly erroneous’ when although there is

evidence to support it, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.” Bisig v. Time Warner Cable, Inc., 940 F.3d 205,

                                                 2
Case 2:18-cv-00075-GJQ-MV ECF No. 135 filed 08/27/20 PageID.1157 Page 3 of 5



219 (6th Cir. 2019) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395, 68 S. Ct. 525

(1948)) (alteration in original). “And ‘[a]n order is contrary to the law when it fails to apply or

misapplies relevant statutes, case law, or rules of procedure.’” Id. (quoting United States v.

Winsper, No. 3:08-CV-631-H, 2013 WL 5673617, at *1 (W.D. Ky. Oct. 17, 2013)).

                                            ANALYSIS

       The amendment of a complaint is governed by Fed. R. Civ. P. 15. The Rule provides that

leave to amend a complaint “shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a).

“Although Rule 15(a) indicates that leave to amend shall be freely granted, a party must act with

due diligence if it intends to take advantage of the Rule’s liberality.” United States v. Midwest

Suspension & Brake, 49 F.3d 1197, 1202 (6th Cir. 1995). When considering whether to permit an

amendment, the Court should consider “the delay in filing, the lack of notice to the opposing party,

bad faith by the moving party, repeated failure to cure deficiencies by previous amendments, undue

prejudice to the opposing party, and futility of amendment.” Perkins v. Am. Elec. Power Fuel

Supply, Inc., 246 F.3d 593, 605 (6th Cir. 2001). The Sixth Circuit “has required ‘at least some

significant showing of prejudice’ to deny a motion to amend based solely upon delay.” Prater v.

Ohio Educ. Ass’n, 505 F.3d 437, 445 (6th Cir. 2007) (quoting Moore v. City of Paducah, 790 F.2d

557, 562 (6th Cir. 1986)).

       Defendants argue that the magistrate judge erred in granting the motion to amend because

the motion was untimely and prejudicial. Defendants state: “it is extremely prejudicial to bring

Blough back into the case when he presumed, he was no longer a party.” (ECF No. 131 at

PageID.1138.) Defendants further contend that they “will have to expend additional time and

resources filing an additional summary judgment motion and possibly conducting additional

discovery.” (Id.)

                                                 3
Case 2:18-cv-00075-GJQ-MV ECF No. 135 filed 08/27/20 PageID.1158 Page 4 of 5



       This is a close call. The Court must determine whether the magistrate judge’s order is

contrary to law or clearly erroneous. The Court finds that it is not. The magistrate judge identified

the correct legal standard and applied it to the facts in this case. Although the magistrate judge

recognized the unnecessary delay in filing the “emergency motion,” the magistrate judge

determined that the amendment would not prejudice Defendants.

       As Defendants correctly note, the Sixth Circuit has upheld a district court’s denial of a

motion to amend when the motion to amend had been filed after the completion of discovery and

while dispositive motions were pending. For example, in Gunnels v. Kenny, 700 F. App’x 478,

484 (6th Cir. 2017), the Sixth Circuit upheld the district court’s denial of a motion to amend

because “[a]llowing [the plaintiff’s] amendment would at this point prejudice the defendants by

requiring them to reopen closed discovery and litigate . . . something that was not at issue in the

initial complaint.” Id. Similarly, in Siegner v. Township of Salem, 654 F. App’x 223, 228 (6th Cir.

2016), the Sixth Circuit held that the district court did not abuse its discretion when it denied the

plaintiff’s motion to amend that was filed after discovery had closed and dispositive motions had

been filed. There, the plaintiff initially asserted retaliation claims against one defendant and then

sought to add claims of race discrimination and add another defendant in an amended complaint.

Id.

       Although the magistrate judge did not specifically address these cases, the magistrate judge

adequately explained that this is a “a unique situation because Blough was originally a Defendant

in this action and Plaintiff agreed to his dismissal [without prejudice] by stipulation.” (ECF No.

128 at PageID.1113.) The magistrate judge further concluded that “amending or refiling the motion

to add the claims against Defendant Blough should not be cumbersome or difficult based upon the

facts of this case.” (Id.) The Court agrees. Unlike the cases cited by Defendants, the amended

                                                 4
Case 2:18-cv-00075-GJQ-MV ECF No. 135 filed 08/27/20 PageID.1159 Page 5 of 5



complaint does not seek to add a completely new legal theory. The Eight Amendment claim

against Officer Blough is similar to the Eighth Amendment claims against the four remaining

Defendants. At issue is whether the Defendants were deliberately indifferent in violation of the

Eighth Amendment. Defendants have argued in their motion for summary judgment that they are

entitled to qualified immunity. Blough will likely advance the same or a similar qualified

immunity defense.

        There is no question that the delay in filing this “emergency motion” is troubling. The

Court, however, agrees with the magistrate judge—the facts of this case and the short delay in

permitting the amendment do not amount to a “significant showing of prejudice[.]” Prater, 505

F.3d at 445.

                                                CONCLUSION

        Accordingly, IT IS HEREBY ORDERED that Defendants’ Objection (ECF No. 131) is

DENIED.

        IT IS FURTHER ORDERED that Defendants shall file an answer to the Amended

Complaint within 28 days of this Order. Defendants may file a supplement to their motion for

summary judgment addressing the claim against Officer Blough within 35 days of this Order. 1



Dated: August 27, 2020                                              /s/ Gordon J. Quist
                                                                   GORDON J. QUIST
                                                             UNITED STATES DISTRICT JUDGE




1
 In the Objection, Defendants state that they may need additional time for discovery on the claim against Officer
Blough. The Court is willing to reopen discovery if needed. Thus, if Defendants believe additional discovery is
necessary, they shall file a motion.
                                                       5
